     Case 1:17-cv-02614-WHP-KHP Document 163 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
AMBAC ASSURANCE CORPORATION,                    :
                                                :
                         Plaintiff,             :
                                                :         17cv2614
               -against-                        :
                                                :         ORDER
U.S. BANK NATIONAL ASSOCIATION,                 :
                                                :
                         Defendant.             :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Non-party Bank of America shall submit a letter to this Court no later than

November 19, 2020, explaining the need for the requested redactions described in Plaintiff

Ambac Assurance Corporation’s letter motion to seal. (ECF No. 155.) Defendant U.S. Bank

National Association shall serve Bank of America with a copy of this Order forthwith and note

service on the docket.

Dated: November 16, 2020
       New York, New York

                                                    SO ORDERED:


                                                    _______________________________
                                                         WILLIAM H. PAULEY III
                                                                U.S.D.J.
